DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 8, 9, 12, 13, 16, 25-29 have been canceled. 
Claims 1-7, 10-11, 14-15, 17-24, 30 remain pending. 
Claims 15, 17-21 have been recombined with Group I. 
Claims 14, 22-24 remain withdrawn. 
Claims 1-7, 10, 11, 15, 17-21, 30, 31 are under consideration. 
Claims 1-7, 10, 11, 15, 17-21 are allowable. 
Applicant's arguments filed 6-23-22 have been fully considered; they are persuasive in-part.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
The rejection of claim 1, 2, 5-7, 10, 11 under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Yu (20110280844) and Pryor (US 20110195056) has been withdrawn in view of applicants’ arguments. In particular, applicants point out that Supp. Fig. 1A shows the 12 factors produced iHeps that express α-fetoprotein, a marker of immature hepatocytes, while the combination of factors in claim 1 produces iHeps that “do not express α-fetoprotein”. 

The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Pryor (20110195056), Yu (20110280844) as applied to claims 1, 2, 5-7, 10, 11 and further in view of Okita (20120196360) has been withdrawn for reasons cited above.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Pryor (20110195056), Yu (20110280844) as applied to claims 1, 2, 5-7, 10, 11 and further in view of Lin (see score alignment previously cited) has been withdrawn for reasons cited above. 

Claims 30, 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Yu (20110280844) and Pryor (US 20110195056) for reasons of record because they have not been amended to indicate the iHeps are AFP- as required in claim 1. 
Response to arguments
Applicants arguments hinge on the lack of AFP expression in iHeps but do not specifically address claims 30 and 31 which have not been amended to indicate the iHeps lack AFP expression. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632